2018 IL 121995



                                        IN THE

                               SUPREME COURT

                                           OF

                         THE STATE OF ILLINOIS




                                   (Docket No. 121995)

               THE BANK OF NEW YORK MELLON, Appellee, v.
          MARK E. LASKOWSKI et al. (Pacific Realty Group, LLC, Appellant).


                              Opinion filed January 19, 2018.



        JUSTICE THOMAS delivered the judgment of the court, with opinion.

        Chief Justice Karmeier and Justices Freeman, Kilbride, Garman, Burke, and
     Theis concurred in the judgment and opinion.



                                        OPINION

¶1      The issue we must decide is whether Pacific Realty Group, LLC, timely filed its
     motion to quash service. We hold that it did.
¶2                                     BACKGROUND

¶3       On June 11, 2010, in its capacity as the trustee for certain certificate holders of
     an alternative loan trust, the Bank of New York Mellon (the Bank) filed a
     residential mortgage foreclosure complaint against Mark Laskowski, Pacific
     Realty Group, LLC (Pacific), and others in Will County circuit court. In July 2010,
     the Bank filed an affidavit for service by publication stating that, after a due
     diligence search, it was unable to locate or serve Pacific. The Bank’s search
     included both directory assistance records and the Illinois Secretary of State’s
     business registration records. After service by publication was made, Pacific failed
     to appear or otherwise respond to the complaint. In July 2012, the trial court entered
     an order of default and a judgment of foreclosure. In the judgment, the trial court
     made a specific finding that service of process was properly made as to Pacific. In
     February 2013, the subject property was sold at a sheriff’s sale.

¶4       In April 2013, the Bank filed a motion requesting an order approving the report
     of the sale of the property and the proposed distribution of the proceeds, as well as
     an order of possession. The motion was noticed up for April 18, 2013, and on that
     date Pacific’s attorney showed up for the first time and filed an appearance.
     However, because the Bank failed to appear, the trial court on its own motion
     dismissed the Bank’s case for want of prosecution (DWP). Shortly thereafter, the
     Bank moved to vacate the DWP. On May 30, 2013, the trial court granted the
     Bank’s motion and reinstated the case.

¶5       On July 18, 2013, Pacific filed a motion to quash service of process. The motion
     alleged that Pacific is a foreign LLC registered in New Mexico and that it does not
     have a registered agent in Illinois. According to Pacific, this means that service by
     publication was improper because section 1-50 of the Limited Liability Company
     Act (805 ILCS 180/1-50 (West 2010)) does not allow an unregistered foreign LLC
     to be served in that manner. In May 2014, the trial court denied Pacific’s motion. In
     doing so, the trial court first found that the motion was untimely because it was
     filed more than 60 days after Pacific filed its appearance in the case. See 735 ILCS
     5/15-1505.6(a) (West 2012). The trial court also denied the motion on the merits,
     holding that service by publication was proper. The trial court subsequently entered
     an order approving the report of the sheriff’s sale and the proposed distribution of
     the proceeds.




                                              -2­
¶6          Pacific appealed, and a divided appellate court affirmed the trial court’s
       decision denying Pacific’s motion. 2017 IL App (3d) 140566. On appeal, Pacific
       argued both that its motion to quash service was timely and that it should have been
       granted on the merits. The appellate court majority began with the timeliness
       question, citing section 15-1505.6(a) of the Illinois Mortgage Foreclosure Law
       (735 ILCS 5/15-1505.6(a) (West 2012)). In relevant part, that section states that,
       “unless extended by the court for good cause shown,” the deadline for filing a
       motion to quash service in a residential foreclosure case is “60 days after *** the
       date that the moving party filed an appearance.” Id. § 15-1505.6(a)(i). The majority
       explained that, although Pacific filed its appearance on April 18, 2013, it did not
       file its motion to quash service until July 18, 2013, which was nearly 90 days later.
       2017 IL App (3d) 140566, ¶ 16. As importantly, Pacific did not seek or obtain an
       extension of the 60-day deadline “for good cause,” as section 15-1505.6(a) allows.
       Id. Consequently, the majority held, Pacific’s motion to quash was clearly
       untimely, and the trial court was correct to deny it as such. Id. As a final matter, the
       majority stated that, because it affirmed the trial court’s finding that Pacific’s
       motion was untimely, it “need not address *** whether the service by publication
       on Pacific in this case was proper.” Id. ¶ 17.

¶7         Justice Holdridge dissented. His position was that, under the principles
       announced by this court in Case v. Galesburg Cottage Hospital, 227 Ill. 2d 207
       (2007), “the 60-day deadline for contesting service could not have applied” while
       the case was DWP. 2017 IL App (3d) 140566, ¶ 23 (Holdridge, J., dissenting).
       Rather, that deadline began to run only when the case was reinstated, which
       occurred on May 30, 2013. Id. Pacific’s motion to quash therefore was timely, as it
       was filed 49 days later, on July 18, 2013. Id.

¶8        We granted Pacific’s petition for leave to appeal (Ill. S. Ct. R. 315 (eff. Mar. 15,
       2016)).


¶9                                         DISCUSSION

¶ 10      In this court, Pacific raises the same two arguments that it raised in the appellate
       court below. First, Pacific argues that its motion to quash service was timely.
       Second, Pacific argues that its motion to quash service should have been granted
       because service by publication was improper in this case. We will begin with the



                                                -3­
       timeliness question.


¶ 11                                        Timeliness

¶ 12       Pacific’s timeliness argument raises a question of statutory interpretation, and
       the principles governing such inquiries are familiar and well settled. The cardinal
       rule of statutory construction is to ascertain and give effect to the legislature’s
       intent. People v. Johnson, 2017 IL 120310, ¶ 15. The most reliable indicator of
       legislative intent is the language of the statute, given its plain and ordinary
       meaning. Id. That said, a court also will presume that the legislature did not intend
       absurd, inconvenient, or unjust results. Id. Consequently, where a plain or literal
       reading of a statute renders such results, the literal reading should yield. Id. The
       construction of a statute is a question of law that we review de novo. Id.

¶ 13       The statute at issue is section 15-1505.6(a) of the Illinois Mortgage Foreclosure
       Law (735 ILCS 5/15-1505.6(a) (West 2012)). In relevant part, that section provides
       that:

          “In any residential foreclosure action, the deadline for filing a motion to ***
          quash service of process *** unless extended by the court for good cause
          shown, is 60 days after the earlier of these events: (i) the date that the moving
          party filed an appearance; or (ii) the date that the moving party participated in a
          hearing without filing an appearance.” Id.

       Here, it is undisputed that Pacific filed its motion to quash service on July 18, 2013,
       which was approximately 90 days after it filed its appearance. The question for us is
       whether the 60-day statutory clock continued to run while the Bank’s case was
       DWP. Pacific insists that it did not because, as long as the case was DWP, there was
       neither reason nor opportunity for Pacific to file a motion to quash service. In
       support, and like the dissent below, Pacific relies principally upon this court’s
       decision in Case. The Bank, by contrast, argues that section 15-1505.6(a) is “clear
       and unambiguous” in stating that, unless extended by the court for good cause, the
       deadline for filing a motion to quash service in a residential foreclosure action is 60
       days after the moving party files its appearance. Here, the court did not extend the
       60-day deadline, and Pacific filed its motion approximately 90 days after filing its
       appearance. Thus, the Bank argues, there is no question that Pacific’s motion was




                                                -4­
       untimely, and this court does not have to look any further than the plain language of
       the statute to reach this obvious conclusion.

¶ 14       For two reasons, we agree with Pacific. To begin with, the plain language of
       section 15-1505.6(a) supports the conclusion that the 60-day clock is tolled while
       the underlying case is DWP. In relevant part, section 15-1505.6(a) states that, “[i]n
       any residential foreclosure action,” the deadline for filing a motion to quash service
       of process is 60 days after the moving party files its appearance. Id. The key phrase
       here is “[i]n any residential foreclosure action,” because that phrase expressly
       defines the setting in which the passage of time will be measured. Needless to say,
       60 days cannot pass in a residential foreclosure action if no such action is pending.
       Nor can a party comply with the statutory filing deadline in the absence of an active
       case, even if it wanted to. Thus, to suggest that Pacific was still on the clock even
       when the Bank’s case was DWP is to suggest the impossible, both conceptually and
       practically. The legislature’s use of the phrase “[i]n any residential foreclosure
       action” clearly reflects this reality, and we therefore reject the Bank’s contention
       that the 60-day deadline was unaffected by the dismissal of the Bank’s case.

¶ 15       As Pacific correctly points out, this conclusion finds solid support in our
       decision in Case. In Case, the plaintiffs filed a negligence complaint on April 25,
       2003. Case, 227 Ill. 2d at 209. A month later, on May 20, 2003, the plaintiffs
       voluntarily dismissed that complaint pursuant to section 2-1009 of the Code of
       Civil Procedure (Code) (735 ILCS 5/2-1009 (West 2006)). Case, 227 Ill. 2d at 210.
       Almost one year later, on April 12, 2004, the plaintiffs refiled their complaint
       pursuant to section 13-217 of the Code (735 ILCS 5/13-217 (West 2006)). Case,
       227 Ill. 2d at 210. Section 13-217 provides that, where a plaintiff voluntarily
       dismisses a timely filed complaint, that plaintiff has either one year or the
       remaining limitations period, whichever is greater, to refile the action. By April 26,
       2004, the plaintiffs had obtained service of process on all of the defendants. Id. The
       defendants later filed a motion to dismiss under Illinois Supreme Court Rule 103(b)
       (eff. July 1, 1997), arguing that the plaintiffs had failed to exercise reasonable
       diligence in obtaining service of process. Case, 227 Ill. 2d at 211. After a hearing,
       the trial court held that the plaintiffs had violated Rule 103(b), in that it took the
       plaintiffs almost one year after the initial filing to obtain service on the defendants,
       despite the fact the defendants were all local health care providers with readily




                                                -5­
       ascertained locations. Id. Accordingly, the trial court dismissed the plaintiffs’ case
       with prejudice. Id.

¶ 16      In reversing the trial court’s decision, this court explained that “the pendency of
       an action that a defendant argues is delayed is central to any determination of
       whether a passage of time should be considered for purposes of Rule 103(b).” Id. at
       217. Further, the court explained that

          “[t]he requirement of a pending action against which to measure diligence is
          rooted in simple logic. If an action is dismissed, and not pending, there is no
          reason to serve a defendant with process. As such, there is nothing to delay, and
          nothing to be diligent about.” Id.

       Accordingly, the court concluded by holding that “the time that elapses between the
       dismissal of a plaintiff’s complaint and its refiling pursuant to section 13-217 is not
       to be considered by a court when ruling on a motion to dismiss for violation of Rule
       103(b).” Id. at 222.

¶ 17       The same logic that controlled Case controls here. Again, before 60 days can
       pass “[i]n any residential foreclosure action,” such an action necessarily must be
       pending. And unless such an action is pending, there is neither cause nor occasion
       to file a motion contesting the plaintiff’s service of process. Accordingly, we hold
       that the time that elapses between the DWP of a residential mortgage foreclosure
       action and its subsequent reinstatement is not to be counted in determining whether
       a motion to quash service is timely under section 15-1505.6(a).

¶ 18        Our second reason for agreeing with Pacific is rooted in the principle that, in
       construing the language of a statute, courts will presume that the legislature did not
       intend absurd, inconvenient, or unjust results. Pacific’s reading of section
       15-1505.6(a) yields no such results. On the contrary, Pacific’s reading yields an
       entirely sensible and workable result, by which the statutory time period for filing a
       motion to quash service in a residential foreclosure action runs as long as the case is
       pending and ceases to run as long as the case is not pending. By contrast, the Bank’s
       reading of section 15-1505.6(a) yields results that are at once absurd, inconvenient,
       and unjust. The absurdity lies in the prospect of section 15-1505.6(a)’s 60-day
       filing period not only running but also expiring while the underlying case is DWP,
       which is what would have happened here had the order vacating the DWP come




                                                -6­
       just two weeks later than it did. The inconvenience comes in mandating the
       noticing up and filing of a motion to quash service in a case that’s been dismissed, a
       procedural maneuver so unprecedented that the Bank’s own counsel concedes
       “there’s no way to definitively know” how it could be done. Finally, the injustice
       would come in holding that a residential foreclosure defendant is bound by a
       statutory filing deadline with which it is legally impossible to comply, which is
       exactly what we would be saying if we endorsed the Bank’s reading of section
       15-1505.6(a) and held that the 60-day clock continues to run even while the action
       is dismissed. For all of these reasons, we emphatically reject the Bank’s reading of
       section 15-1505.6(a) in favor of that advocated by Pacific and compelled by the
       clear statutory language, given its plain and ordinary meaning.

¶ 19       The only question that remains on this point is whether Pacific’s motion to
       quash service was in fact timely. We hold that it was. Again, section 15-1505.6(a)
       provides that, in any residential foreclosure action, the deadline for filing a motion
       to quash service of process is “60 days after *** the date that the moving party filed
       an appearance.” 735 ILCS 5/15-1505.6(a)(i) (West 2012). And under our holding
       above, the time that elapses between the DWP of a residential mortgage foreclosure
       action and its subsequent reinstatement is not to be counted in calculating the
       statutory deadline. Here, Pacific filed its appearance on April 18, 2013, which was
       the same date that the trial court dismissed the Bank’s case for want of prosecution.
       This means that, once the DWP was vacated and the Bank’s case reinstated, Pacific
       had 60 days to file its motion to quash service. The trial court’s order vacating the
       DWP and reinstating the Bank’s case was entered on May 30, 2013, and Pacific
       filed its motion 49 days later, on July 18, 2013. This was well within the statutory
       deadline, and we therefore hold that Pacific’s motion to quash service was timely.


¶ 20                                  Service by Publication

¶ 21       Pacific’s other argument is that the trial court should have granted its motion to
       quash service because service by publication was legally improper in this case. As
       discussed above, because it agreed with the trial court’s conclusion that Pacific’s
       motion to quash service was untimely, the appellate court below did not reach the
       question of whether service by publication was proper. We therefore remand this




                                               -7­
       case to the appellate court for the consideration of that question in the first instance.


¶ 22                                      CONCLUSION

¶ 23       For the foregoing reasons, we reverse the appellate court’s judgment affirming
       the trial court’s decision finding that Pacific’s motion to quash service was
       untimely, and we remand this cause to the appellate court for consideration of
       whether service by publication was proper in this case.


¶ 24       Appellate court judgment reversed.

¶ 25       Cause remanded.




                                                 -8­